USDC IN/ND case 3:20-cv-00546-DRL-MGG document 7 filed 09/14/20 page 1 of 3


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JAMES KEVIN CAMPBELL,

                      Plaintiff,

        v.                                         CAUSE NO. 3:20-CV-546-DRL-MGG

 MATT HASSELL et al.,

                      Defendants.

                                    OPINION & ORDER

       James Kevin Campbell, a prisoner without a lawyer, filed an amended complaint.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Under 28 U.S.C. § 1915A, the court

still must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against an immune defendant. “[T]o state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right; and (2)

that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th

Cir. 2006).

       In the initial complaint, Mr. Campbell expressed concerns regarding various

medical issues and his conditions of confinement at the Marshall County Jail. ECF 1. In a

screening order, the court found that the complaint did not state a valid claim because

Mr. Campbell did not describe the defendants’ personal involvement. ECF 4. In the
USDC IN/ND case 3:20-cv-00546-DRL-MGG document 7 filed 09/14/20 page 2 of 3


amended complaint, Mr. Campbell addresses the court’s prior concern and describes the

defendants’ personal involvement as follows:

          In October 2018, he requested medical care for the flu and a hip injury,
           but Dr. Tchaptchet ignored his requests.

          In November 2018, Dr. Tchaptchet approved the placement an inmate
           with staph infection in his cell.

          In March 2020, Dr. Tchaptchet removed him from pain medication and
           neglected to schedule a surgical procedure for his torn rotator cuff.

          In April 2020, he was diagnosed with kidney stones, and Dr. Tchaptchet
           has since refused to treat them.

          From February 2019 to November 2019, Sheriff Hassel and Jailer
           Holcomb housed him in unsanitary and overcrowded conditions.

       “Unrelated claims against different defendants belong in different suits[.]” George

v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

       A litigant cannot throw all of his grievances, against dozens of different
       parties, into one stewpot. Joinder that requires the inclusion of extra parties
       is limited to claims arising from the same transaction or series of related
       transactions. To be precise: a plaintiff may put in one complaint every claim
       of any kind against a single defendant, per Rule 18(a), but a complaint may
       present claim # 1 against Defendant A, and claim # 2 against Defendant B,
       only if both claims arise “out of the same transaction, occurrence, or series
       of transactions or occurrences.”

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). These incidents,

as described in the complaint, don’t comprise a single transaction or occurrence nor do

they comprise a series of interrelated transactions or occurrences. See In re EMC Corp., 677

F.3d 1351, 1356 (Fed. Cir. 2012) (stating that the operative test is “whether there is

substantial evidentiary overlap in the facts giving rise to the cause of action against each

defendant”); Malibu Media, LLC v. John Does 1-6, 291 F.R.D. 191, 201 (N.D. Ill. 2013) (same).


                                               2
USDC IN/ND case 3:20-cv-00546-DRL-MGG document 7 filed 09/14/20 page 3 of 3


Though these incidents may have occurred at the same jail, they involve different

members of correctional and medical staff engaging in several types of conduct at various

times throughout the course of two years. Therefore, Mr. Campbell’s claims are

unrelated, and he cannot litigate them all in a single lawsuit.

       When a pro se plaintiff files a lawsuit with unrelated claims, this court’s practice is

to allow him to decide which claim (or group of related claims) to pursue in the instant

case and to allow him to decide whether to bring the remaining claims in separate

lawsuits. This is the fairest solution to the plaintiff because “the plaintiff as master of the

complaint may present (or abjure) any claim he likes.” Katz v. Gerardi, 552 F.3d 558, 563

(7th Cir. 2009).

       For these reasons, the court:

       (1) GRANTS James Kevin Campbell until October 12, 2020 to file an amended

complaint; and

       (2) CAUTIONS James Kevin Campbell that, if he does not respond by that

deadline, this case will be dismissed without further notice.

       SO ORDERED.

       September 14, 2020                          s/ Damon R. Leichty
                                                   Judge, United States District Court




                                              3
